County Clerk — Filing Fees — U.S. Government The County Clerk is required to collect filing fees on all instruments presented for filing or recording by an instrumentality of the United States Government unless there is a specific exemption for that particular instrument.  The Attorney General has had under consideration your recent letter. You relate that the United States of America by and through the Rural Electrification Administration has executed an instrument appointing a successor trustee to act under a certain deed of trust, executed by Central Rural Electric Cooperative. You ask, in effect: Is the County, Clerk required to collect a filing fee for the filing of the instrument? The authority for County Clerks to collect and charge fees is set forth in 28 O.S. 32 [28-32] (1961). The general provisions applicable to cooperative corporations are contained in 18 O.S. 421 [18-421] through 18 O.S. 436 [18-436] (1961). The statutes relating specifically to rural electrical cooperatives are contained in the Rural Electric Cooperative Act 18 O.S. 437 [18-437] to 18 O.S. 437.30 [18-437.30] (1961). We find nothing in any of the aforementioned sections that would authorize the County Clerk to exempt the instrument to which you refer. In Shaw v. Grumbine,137 Okl. 95, 278, P. 311, the Supreme Court of Oklahoma held: "Public officers have only such authority as is conferred upon them by law, and such authority must be exercised in the manner prescribed by law." It is the opinion of the Attorney General that your question be answered in the affirmative, in that the County Clerk is required to collect a filing fee for the filing of the instrument.  (Duane Lobaugh)